EXHIBIT 99.1 TransCanada PipeLines Limited EARNINGS COVERAGE Supplemental Financial Information (unaudited) Exhibit to the December 31, 2014 Consolidated Financial Statements December 31, 2014 The following financial ratios have been calculated on a consolidated basis for the respective twelve month period ended December 31, 2014 and are based on unaudited financial information.The financial ratios have been calculated based on financial information prepared in accordance with US generally accepted accounting principles.The following ratios have been prepared based on net income: December 31, 2014 Earnings coverage on long-term debt and current liabilities 2.7 times a The Corporation’s interest obligations for the twelve-month period ended December 31, 2014 amounted to approximately $1.459 billion.The Corporation’s earnings before interest expense and income taxes amounted to approximately $3.870 billion for the twelve-month period ended December 31, 2014, which is 2.7 times the Corporation’s interest requirements for that period.
